JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-15-00264-CV

                            RODNEY P. HUNT, Appellant

                                            V.

                             VICKY STOVALL, Appellee

Appeal from the 129th Judicial District Court of Harris County (Tr. Ct. No. 2010-68881).

      This case is an appeal from the orders signed by the trial court on February 23, 2014,
and December 12, 2014. After due consideration, the Court grants the motion to dismiss
the appeal filed by the appellee. Accordingly, the Court dismisses the appeal.

      The Court orders that costs be taxed against appellant.

      The Court orders that this decision be certified below for observance.

Judgment rendered August 6, 2015.

Per curiam opinion delivered by panel consisting of Chief Justice Radack and Justices
Higley and Massengale.